Citation Nr: 1233727	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches with dizziness.

2.  Entitlement to service connection for a disability manifested by insomnia.

3.  Entitlement to service connection for a disability manifested by fatigue.

4.  Entitlement to service connection for a disability manifested by decreased appetite.

5.  Entitlement to service connection for a disability manifested by loss of sex drive.

6.  Entitlement to service connection for a disability manifested by stiff joints of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


REMAND

The Veteran had active duty for training from September 1996 to March 1997 and active duty from February 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2008, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  This case was previously remanded by the Board in February 2009 and June 2010 for further evidentiary development.  

Another remand is necessary for the issues on appeal as it appears that a temporary claims folder exists that contains additional evidence, including VA treatment records, which has not been associated with the permanent claims folder.  In this regard, the Board observes that a review of the Veteran's virtual VA claims file shows that he was awarded service connection for posttraumatic stress disorder (PTSD) and was denied petitions to reopen all of the claims listed on the title page.  This was apparently done in an October 2010 rating decision.  

Although a copy of such decision is in the Virtual VA file, the underlying treatment records and other evidence considered in arriving at that decision are not of record.  In particular, such decision references VA treatment records dated from September 2009 through October 2010.  The Board observes that VA treatment records dated through March 2006, from March 2011 through November 2011, and from December 2011 through January 2012 have been obtained.  The decision also references private treatment records from M.D., M.D. dated from June 2009 to July 2009, which are not of record.  Since it appears that the Appeals Management Center (AMC) had the permanent claims file to process the Board's previous remands, the Board concludes that a temporary claims folder exists, most likely at the Nashville, Tennessee RO.  Therefore, a remand is necessary to associate the temporary claims folder with the permanent claims folder.  

Additionally, as it appears that VA treatment records dated from March 2006 through September 2009 and from October 2010 through March 2011 have not been obtained, on remand, any VA treatment records that are not yet of record should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (pertinent VA medical records are in constructive possession of the agency and must be obtained).

Also, as discussed in the Board's June 2010 remand, it appears that there are some questions regarding the authenticity of a few service treatment records (STRs) submitted by the Veteran.  As discussed in that remand, two original documents provided by the National Guard differed significantly from similar documents submitted by the Veteran at a later date.  Specifically, a Standard Form 600, Chronological Record of Medical Care, shows a single entry on the original form provided by the National Guard Bureau.  That entry shows that the Veteran was administered anthrax immunization on September 17, 2003; the entry is signed by a Registered Nurse.  Two similar documents received from the Veteran in June and October 2005 show the above entry on the first line, but also contain additional entries that are not on the originals, and are not even the same on the two later-submitted copies.  All of the additional entries purport to show that the Veteran was seen complaining of symptoms related to the claimed disabilities.  These additional entries show only terse statements of complaints, with no indication of any treatment provided, and no signature of a care provider.

Also of record is the Veteran's report of medical assessment dated in August 2004, the month before he left active duty, reporting no changes in his overall health since his last medical assessment/physical examination, and stating that he had no other questions concerning his health.  On a copy of that same document, received from the Veteran in June 2005, these entries have been changed to reflect a response that his overall health had worsened, and that he had questions.

Pursuant to the June 2010 remand, a forensic document opinion from VA's Office of the Inspector General was obtained in November 2010.  The opinion indicated that the additional entries on the three STRs submitted by the Veteran were probably written by one writer.  However, without any known writing of medical personnel, the Veteran, or other individuals, authorship of the questioned handwritten entries could not be determined.  It was suggested that it would be beneficial to obtain known writing from all subjects under consideration and that any additional exemplars should be submitted to the Forensic Document Laboratory along with the original evidence.

As a remand is necessary for other development, the Board concludes that it would be beneficial to follow-up on the recommendation from VA's Office of the Inspector General.  Although known handwriting samples from service medical personnel are not of record, several handwriting samples from the Veteran are of record.  Thus, on remand, a new opinion based on handwriting samples from the Veteran should be obtained.

In obtaining a new opinion, the Board observes that there is an additional questionable record.  When the Veteran submitted the copies of the STRs at issue in October 2005, he also included a copy of a DA Form 2173, Statement of Medical Examination and Duty Status dated in February 2004.  That form purportedly documents an in-service injury wherein the Veteran contends that a .50 caliber gun went off by his left ear, causing headaches.  However, the official STRs received from the National Guard do not include any copies of that form.  On remand, an opinion from VA's Office of the Inspector General as to whether the handwriting on that form is the Veteran's should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Nashville, Tennessee RO and obtain and associate any temporary folders that may have been created in connection with claims pending at the RO with the permanent claims folder.

2.  After obtaining the appropriate releases where necessary, procure records of post-service treatment that the Veteran has received that have not been previously obtained.  The Board is particularly interested in records of such treatment that the Veteran may have received from VA from March 2006 through September 2009 and from October 2010 through March 2011.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  The Veteran should be given opportunity to obtain records.  All available reports should be associated with the claims folder.

3.  Resubmit the various versions of the Standard Form 600 and other forms used by the service department received from the Veteran in June and October 2005 and those forms received directly from the service department to VA's Office of the Inspector General's Forensic Document Laboratory along with copies of handwritten statements from the Veteran.  Copies of the Veteran's written statements to be submitted for comparison include the October 2005 statement written on yellow paper accompanying the copies of STRs submitted to the RO; a VA Form 21-4138 also received in October 2005; a VA Form 21-4142 received in June 2006; a notice of disagreement received in June 2006; and a VA Form 9 received in June 2006.  An opinion should be sought as to whether the entries made on the STR copies submitted by the Veteran were in fact written by the Veteran.  An opinion should also be sought regarding whether the handwriting on the DA Form 2173 purportedly showing an in-service injury submitted by the Veteran in October 2005 is the Veteran's handwriting.  

4.  Thereafter, undertake any additional evidentiary development deemed necessary.

5.  After completing all development required to adjudicate the Veteran's claims, re-adjudicate these issues.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

